NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50135

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00538-H-1

 v.
                                                MEMORANDUM*
CINDY ESCOBEDO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Cindy Escobedo appeals from the district court’s judgment revoking

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Escobedo contends that the district court imposed an impermissibly vague

condition of supervised release when it stated during the sentencing hearing that



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Escobedo was required to refrain from “things that could be perceived as alien

smuggling activities.” When viewed in context, it is apparent that the district

court’s statement did not amount to a new condition of supervised release. At

most, the oral pronouncement was ambiguous as to whether the court intended to

impose an additional condition of supervised release. However, the written

judgment, which does not include any such supervised release condition,

demonstrates that the court did not intend to impose an additional condition.

      AFFIRMED.




                                          2                                     19-50135